Citation Nr: 1721202	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for removal of eye lesion (claimed as left eye condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Providence, Rhode Island Regional Office (RO).

The Veteran appeared at a January 2017 Board videoconference hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran's service treatment records (STRs) are unavailable because they were destroyed in the July 1973 fire.  The Veteran contends that his left eye condition started in 1958 while he was stationed in Germany.  According to the Veteran, he was hit with tear gas twice in the eye during one of his "maneuvers" and had to be hospitalized in Germany because of the inflammation and swelling caused by the tear gas.  He testified at a Board hearing, and the record reflects that he had a left eye surgery in January 2014 at the VA Hospital in Providence, Rhode Island.  The Veteran also contends having eye cancer, and said he would have to go through another surgery; however, the medical evidence of records does not confirm such a diagnosis.

As stated previously, the Veteran's service records are unavailable for review, because they were destroyed in the 1973 fire (as determined in a June 2010 response from the National Personnel Records Center (NPRC)), resulting in a heightened VA duty to assist the Veteran in this case.  The Veteran testified that he continues to have problems with his left eye, and further testified his left eye was operated on in 2014 at a VA hospital in Providence, Rhode Island.  In addition, the Veteran's accounts are credible in light of his military occupational specialty (MOS) of field artillery, and there is no evidence to the contrary of the Veteran's lay statements regarding in-service eye problems.

The Veteran should be afforded a VA examination to determine the likely etiology of his eye condition.  See, McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §  3.159 (c)(4).  In this regard, the Board accepts the credibility of the Veteran's testimony indicating in-service onset of left eye symptomatology with subsequent symptoms following service.  The evidence of record also establishes that the Veteran has been medically treated for a left eye condition during the pendency of this appeal.  Thus, a VA medical examination with medical opinion is warranted to address the question of whether the Veteran's current left eye condition is etiologically linked to his in-service symptoms.  (The Veteran has not yet been afforded a VA examination to address any medical questions in this matter).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record from May 2015 onwards.

2. After obtaining any outstanding records, arrange for an examination to determine the current nature and likely etiology of his left eye condition.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Based on the examination and review of the record, the examiner should provide state the exact diagnosis of any eye disorder that is present, and should provide an opinion as to whether it is at least as not (a 50 percent probability or greater) that the Veteran's eye condition is related to service.

The examiner should assume the Veteran to be credible in his report of being hit by tear gas while stationed in Germany.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




